                            Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 1 of 13




       Overview of three-dimensional shape
       measurement using optical methods

       Frank Chen                                                     Abstract. We first provide an overview of 3-D shape measurement us-
       Ford Motor Company                                             ing various optical methods. Then we focus on structured light tech-
       Research & Vehicle Technology                                  niques where various optical configurations, image acquisition tech-
       MD22, Room 2608C, AEC                                          niques, data postprocessing and analysis methods and advantages and
       20000 Rotunda Dr., P.O. Box 2053                               limitations are presented. Several industrial application examples are
       Dearborn, Michigan 48121                                       presented. Important areas requiring further R&D are discussed. Finally,
       E-mail: fchen1©ford.com                                        a comprehensive bibliography on 3-D shape measurement is included,
                                                                      although it is not intended to be exhaustive. co 2000 Society of Photo-Optical
       Gordon M. Brown, FELLOW SPE                                    Instrumentation Engineers.[S0091-3286(00)00101-X]
       Optical Systems Engineering
       1853 Timarron Way                                              Subject terms: three-dimensional shape measurement; coordinate measure-
       Naples, Florida 34109-3319                                     ment; optical methods; overview.
       E-mail: GMBrownOSE©aol.com                                     Paper received July 12, 1999; revised manuscript received Aug. 23, 1999;
                                                                      accepted for publication Aug. 23, 1999.
       M umin Song
       Ford Motor Company
       Ford Research Laboratory
       MD3135, Room 2162, SRL
       20000 Rotunda Dr., P.O. Box 2053
       Dearborn, Michigan 48121
       E-mail: msong1@ford.com


       1    Introduction                                                           overcome lens distortion and aberrations. After the 3-D
       Iii industry, there is a need for accurately measuring the                  shape is obtained, this data must be compared with a com-
                                                                                   puter aided engineering (CAE) model.
       3-D shapes of objects to speed up and ensure product de-                       This paper provides an overview of 34) shape measure-
       velopment and manufacturing quality. A. variety of applica-                 ment using various optical methods. Then it focuses on
       tions of 3-D shape measurement include control for intelli-                 structured light measurement systems for measuring rela-
       gent robots, obstacle detection for vehicle guidance,                       tively large scale and 360 deg shape. It then outlines vari-
       dimension measurement for die development, stamping                         ous detail aspects such as absolute phase measurement,
       panel geometly checking, and accurate stress/strain and vi-                 structured light sources, image acquisition sensors, camera
       bration measurement, Moreover, automatic on line inspec-                    model and calibration;followed by discussion of global and
       tion and recognition issues can be converted to the 3-D                    local coordinate translation methods, Point cloud patching
       shape measurement of an object under inspection, for ex-                   and CAD data comparison are also discussed. Several ap-
       ample, body panel paint defect and dent inspection. Re-                     plications are described. Finally, future research trends
       cently, with the evolution in computer technologies,                        such as real time computing, automating and optimizing
                                                                                   sensor placement and the need for a common standard for
       coupled with the development of digital imaging devices,
                                                                                   the evaluation of optical coordinate measurement systems
       el.ectro-optical components, laser and other light sources,                (OCMSs), etc., are presented.
       3-D shape measurement is now at the point that some tech-
       niques have been successfully commercialized. For a small-                  2 Optical 3-D Measurement Techniques
       scale depth or shape, micrometer or even nanometer mea-
                                                                                   Various optical techniques have recently been developed
       surements can be reached if a confocal microscope or other
                                                                                   for measuring 3-D shape from one position. A comprehen-
       3-D microscope is used. However, the key is the relative                    sive overview for some of the techniques can be found in
       accuracy or one part out of the measurement depth. This                     Ref. 1,
       poses a real challenge for a large-scale shape measurement.
       For example, how accurate can a 0,5 in depth measurement                    2.1     Time/Light in Flight
       be? Moreover, for a large-scale depth and shape measure-
                                                                                   The time of flight method for measuring shape is based on
       ment, frequently, more cameras and camera positions are                     the direct measurement of the time of flight of a laser or
       required to obtain several shapes from which the final large                other light source pulse. During measurement, an object
       shape can be patched. This raises the issue of how to patch                 pulse is reflected back to the receiving sensor and a refer-
       these shapes together in a highly accurate manner and per-                  ence pulse is passed through an optical fiber and received
       form local and global coordinate transforms. This subse-                    by the sensor. The time difference between the two pulses
       quently generates another problem to be solved, namely, to                  is converted to distance. A typical resolution for the time of

       10     Opt. Eng, 39(1) 10 22 (January 2000)          0091-3286/2000/$15.00          (.-') 2000 Society of Photo-Optical Instrumentation Engineers
Downloaded From: http://opticalengineering.spiedigitallibrary.org/ on 07/18/2013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                         3S_DENSYS_0005059
                            Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 2 of 13
                                      Chen, Brown, and Song: Overview of three-dimensional shape measurement . . .


       flight method is around a millimeter. With subpicosecond                    from 1 nim to 0.5 in with the resolution at 1/10 to 1/100 of
       pulses from a diode laser and high-resolution electronics,                  a fringe. Some novel applications and related references
       submillimeter resolution is achievable. The recently                        can be found in Refs. 21-30.
       reported' time correlated single photon counting method
       has a depth repeatability better than 30 ,tan at a stand off
                                                                                   2.4    Laser Speckle Pattern Sectioning
       distance of 1 m. Another similar technique is called light-
       in-flight holography where either short temporal coherence                  The 3-D Fourier transform relationship between optical
       light or veiy short light pulse is used to generate a motion                wavelength (frequency) space and the distance (range)
       image of a propagating optical wavefront.4'5 Combined                       space is used to measure the shape of an object.,31-33 Laser
       with digital reconstruction and a Littrow setup, the depth                  radar 3-D „imaging, also known as speckle pattern
       resolution may reach6 6.5 sum.                                              sampling,34-37 is achieved by utilizing the principle that the
                                                                                   optical field in the detection plane corresponds to a 2-D
                                                                                   slice of the Object's 3-D Fourier transform, The other 2-D
       2.2 Laser Scanning                                                          slices of the object's 3-D transform are acquired by chang-
                                                                                   ing the wavelength of the laser. A speckle pattern is mea-
       Point laser triangulation employs the well-known triangu.-
                                                                                   sured using a CCD array at each different laser wavelength,
       lation relationship in optics. The typical measurement range
                                                                                   and the individual frames are added up to generate a 3-D
       is ±5 to ±250 mm, and accuracy is about 1 part in 10,000
                                                                                   data array. A 3-D Fourier transform is applied on this data
       and measurement frequency of 40 kHz or higher,'          ?s A
                                                                                   array to obtain the 3-D shape of an object. When a refer-
       charged couple device (CCD), or a position sensitive detec-
                                                                                   ence plane method" is used, this technique is similar to
       tor (PSD) is widely used to digitize the point laser image.
                                                                                   two-wavelength or multiwavelength speckle interferom-
       For a PSD, the measurement accuracy is mainly dependent
                                                                                   elly. The measurement range can be from a micrometer to
       on the accuracy of the image on the PSD. The beam spot
                                                                                   a few meters. The accuracy is depended on the measure-
       reflection and stray light will also affect the measurement
                                                                                   ment range. With the current laser technology, 1- to 10-ban
       accuracy. Id.esawa9 developed some methods to improve
                                                                                   resolutions is attained in the measurement range of 10 mm
       the accuracy of the PSD by using a high accuracy kaleido-
                                                                                   and 0.5 Am measurement uncertainty is achievable (see
       scopic mirror tunnel position sensing technique (KM-PSM)
                                                                                   HotoMapper in the commercial system list presented in
       and a hybrid type of position sensitive detector (R-HPSD).
                                                                                   Table 1). The advantages of this technique are (1) the high
       CCD based sensors avoid the beam spot reflection and stray
                                                                                   flexibility of the measurement range and (2) phase shifting
       light effects and provides more accuracy because of the
                                                                                   as in conventional interferometry may not be required. The
       single pixel resolution, Another factor that affects the mea-
                                                                                   limitation of this technique is that for relatively large scale
       surement accuracy is the difference in the surface charac-
                                                                                   shape measurement, it takes more time to acquire the im-
       teristic of a measured object from . the calibration surface.
                                                                                   ages with the different wavelengths.
       Usually calibration should be performed on similar surfaces
       to ensure the measurement accuracy. The recently devel-
       oped confbcal technique can tolerate surface color change,                  2.5    lnterferometry
       transparency difference, and irregularity without                           The idea behind interferometric shape measurement is that
       calibration.'u                                                              the fringes are formed by variation of the sensitivity matrix
                                                                                   that relates the geometric shape of an object to the mea-
                                                                                   sured optical phases. The matrix contains three variables,
       2.3    Moire                                                                wavelength, refractive index, and illumination and observa-
       The moire method can be divided into. shadow and the                        tion directions, from which three methods,two or multiple
       more practical projection techniques.11'12 The key to the                   wavelength,3
                                                                                           '       43 refractive index change,44-46 and illumi-
       moire technique is two gratings, one is a master grating and                nation direction variation/two 50urce547-51 are derived. The
       the other is a reference grating, from which contour fringes                resolution of the two-wavelength method depends on the
       can be generated and resolved by a CCD camera, Increased                    equivalent wavelength (A) and the phase resolution of
       resolution is realized since the gratings themselves do not                 ----A/200. For example, two lines of an argon-laser (0.5145
       need to be resolved by the CCD camera. However, if the                      and 0.4880 ,um) will generate an equivalent wavelength
       reference grating is computer generated, as in the logic-                   9.4746 um and a resolution of 0.047 ,um.
       moire method,I3'14 the master grating must be resolved by                       Another range measurement technique with high accu-
       the camera. The penalties for the high resolution are the                   racy is double heterodyne interferometly using a frequency
       implementation complexity and the need for a high power                     shift. Recent research shows it achieves a remarkable 0.1
       light source as compared with a structured light technique.                 mm resolution with 100 m range.-'2 Inteiferometric methods
       To (1) overcome environmental perturbations, (2) increase                   have the advantage of being mono-state without the shad-
       image acquisition speed, and (3) utilize phase shift methods                ing problem of triangulation techniques. Combined with
       to analyze the fringe pattern; snap shot or multiple image                  phase shifting analysis, interferometric methods and hetero-
       moire systems have been developed. Two or more moire                        dyne techniques can have accuracies of 1/100 and 1/1000
       fringe patterns with different phase shifts are simulta-                    of a fringe, respectively. With dedicated optical configura-
       neously acquired using multi-camera or image-splitting                      tion design, accuracy can reach 1/10,000 of a .fringe.93 The
       methods,'—1- 'Reference 20 provides a comparison of some                    other methods such as shearography,54-5      'diffraction
       high speed moire contouring methods with particular stress                  grating,'7'"digital wavefront reconstruction and wave-
       on sources of noise and system error functions.,The typical                 length scanning,-'9'6() and conoscopic holography
                                                                                                                                  '  ( are also
       measurement range of the phase shifting moire method is                     under development. Both shearography and conoscopic ho-

                                                                                               Optical Engineering, Vol. 39 No 1, January 2000   11
Downloaded From: http://opticalengineering.spiedigitallibrary.org/ on 07/18/2013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                      3S_DENSYS_0005060
                             Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 3 of 13
                                      Chen, Brown, and Song: Overview of three-dimensional shape measurement . . .


                            Table I Some Full Field Shape Measurement Commercial Systems Based on Leading Edge Tech-
                            nologies

                 System                                           Principle                                Accuracy Dependent on Volume

         Atos System                             Structured lightf photogrammetry;                About 50 gni (20 on a relatively large volume
         Caputure 3D, Costa Mesa.                360-deg view/patching
         CA 92626, 1-714-546-7278
         Cornet/OptoTrak System                  Structured light +optical tracking;              About 50 4m (2u) on a relatively large volume
         4000 Grand River Avenue,                360-deg view/patching
         Suite 101, Novi, MI 48375.
         mikeb©steinbichlercom
         OptigolCogniTens System                 Random dot pattern photogrammetry                About 20 to 100 Ian (2(i) on a relatively large volume
         U.S. 815-637-1926                       +trilinear tensor; 360-deg view/patching
         4DI System                              Structured light -I- real time computing;        About 10°3 on a medium volume
         IA, 149 Sidney Street, Cambridge,       one view/no patching
         M A 02139, 617-354-3830
         HoloMapper System                       Laser radar/multiple wavelength;                 Uncertainty 0.5     on a medium volume
         ERIM International, Inc.,               one view/no patching
         1975 Green Road, Ann Arbor,
         M I 48105, 313-994-0287




       lography can be common paths and are collinear systems                          moire techniques, shape is directly decoded from the de-
       that are relatively immune to mechanical disturbances.                          formed fringes recorded from the surface of a diffuse object
                                                                                       instead of using a reference grating to create moire fringes.
       2.6 Photogrammetry                                                              Two other related techniques use projected random patterns
       Typical photograitimetty employs the stereo technique to                        and a trilinear
                                                                                                   '   tensor. 8 When a LCD/digital mirror de-
       measure 34) shape, although other methods such as defo-                         vice (DMD) based and optimized shape measurement sys-
       cus, shading and scaling can also be used. Photogrammetry                       tem is used, the measurement accuracy may be achieved'9
       is mainly used for feature type 3-D dimension measure-                          at one part in 20,000. The structured light method has the
       ment. It must usually have some bright markers such as                          following merits: (1) easy implementation; (2) phase shift-
       retrorefiective painted dots on the surface of a measured                       ing, fringe density and direction change can be realized
       object. In general, photogrammetric 34) reconstruction is                       with no moving parts if a computer controlled LCD/DMD
       established on the bundle adjustment principle in which the                     is used; and (3) fast full field measurement. Because of
       geometric model of the central perspective and the orienta-                     these advantages, the coordinate measurement and machine
       tion of the bundles of tight rays in a photogrammetric rela-                    vision industries have started to commercialize the struc-
       tionship is developed analytically and implemented by a                         tured light method (see Table 1) and some encouraging
       least squares procedure.6 Extensive research has been done                      applications can be found in Refs. 80-82. However, to
       to improve the accuracy of photogratrimet '    ,6 -61 Recent                    make this method even more accepted in industry some
       advances' 6 make it achieve high accuracy as one part in                        issues have to be addressed, including the shading problem,
       100,000 or even one part in 1,000,000.                                          which is inherent to all triangulation techniques. The 360-
                                                                                       deg multiple view data registration and defocus with pro-
       2.7 Laser Tracking System                                                       jected gratings or dots show promise for a solution.63-85
                                                                                       The following sections touch these areas. For small objects
       A laser tracker uses an interferometer to measure distances,                    using a microscope, lateral and depth resolutions of 1 and
       and two high accuracy angle encoders to determine vertical                      0.1 Am, respectively, can be achieved. ''  8 Using confOcal
       and horizontal angles. The laser tracker SMART 310, de-                         microscope for shape measurement can be found in Ref.
       veloped at the National Bureau of Standards, was improved                       88.
       at API (Automated Precision Inc.) to deliver 1-,um range
       resolution and 0.7-arcsec angular resolution.69 The laser                       3 General Approach to Measure 360-deg Shape
       tracker is a scanning system and usually is used to track the                     of an Object
       positions of optical sensors or robots. The Leica L ID 500                      The global coordinate system is set up and local coordi-
       system can provide an absolute distance measurement with                        nates systems are registered during measurement. A struc-
       accuracy about It 50 um and angle encoders that permit                          tured light imaging system is placed at an appropriate po-
       accuracy of 5 parts, in a million within a 35-in radius mea-                    sition to measure 3-D shape from one view, and the
       surement volume.'                                                               absolute phase value at each object point is calculated.
                                                                                       These phase values and a geometric-optic model of the
       2.8    Structured Light                                                         measurement system determine the local 3-D coordinates
       The structured light method, also categorized as active tri-                    of the object points. Three ways are usually used to .mea-
       angulation, includes both projected coded light and sinu-                       sure 360-deg shape, the object rotation method89-93 the
       soidal fringe techniques. Depth information of the object is                    camera/imaging system transport technique, and the fixed
       encoded into a deformed fringe pattern recorded by an im-                       imaging system with multiple cameras approach. For cam-
       age acquisition sensor.'I
                            '     4Although related to projection                      era transport, which is usually for measuring large objects,

       12     Optical Engineering, Vol 39 No. 1, January 2000
Downloaded From: http://opticalengineering.spiedigitallibrary.org/ 011 07/18/2013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                           3S_DENSYS_0005061
                             Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 4 of 13
                                      Chen, Brown, and Song: Overview of three-dimensional shape measurement . . .




                                         1. Principle:                                                 5. Principle:
                                         Sensor location &                                             Hybrid technique using
                                         orientation determined                                        principle 4 and art optical




                                                                                           AL
                                         by mechanical system '':. '''''''''''''''''''t.               tracker or photogrammetry
                                                                                                       to determine sensor.location location &
                                                                                                       & orientation


                                                                        .
                                                                        .44                                                 2. Principle:
                                                                   Sensor
                                       4. Principle:                                                                        orientation defined by
                                       Fixed or movable ..                                                                  an optical tracker
                                       multi-sensor on a A
                                                         • Ciik
                                       mechanical system
                                                                                                                     ...Tracker

                                                                                                              . 3. Principle:
                                                                                                              ' Sensor location &
                                                                                                                orientation computed
                                                                                                                based on marker/targets
                                                                        Marker             Object



                            Fig. 1 Sensor planning diagram showing several approaches to determine the relationship between
                            the global and local coordinate systems.



       the measurement is repeated at different views to cover the                                  nates) on the frame of the optical sensor using an optical
       measured object. All the local 3-D coordinates are trans-                                    tracker system. The advantage is portability and compact-
       formed into the global coordinate system and patched to-                                     ness. However, the sensor targets must be visible and this
       gether using a least squares fit method The measured 'final                                  limits the flexibility. Moreover, the floor Vibration effect
       3-D coordinates of the object can be compared with CAD                                       must be considered. If a high accuracy tracking system is
       master data in a computer using various methods in which                                     used, such as laser tracking system, the cost is also rela-
       the differentiation comparison technique and least square fit                                tively high. Both mechanical and optical methods are prone
       are often used.                                                                              to angular error,
                                                                                                       The photogrammetry approach 3 can provide high accu-
       4 Global and Local Coordinates Translation                                                   racy local coordinate system location and orientation from
                                                                                                    measurement of the global coordinates of makers accu-
      For a 360-deg 3-D measurement of an object, an optical                                        rately fixed in the object field. The accuracy can be as high
      sensor must be positioned at different locations around the                                   as one part in a million! Conservatively, accuracy can be
      object. The point clouds obtained at each position must be                                    as one part in 100,000. However, the key limitation for this
      input or transformed into global coordinates from each lo-                                    method is that registration markers must be placed on or
      cal coordinate so that these point clouds can be patched                                      arowid the object. This increases the measurement time and
      together to generate the 'finial data set. To accomplish this,                                automation complexity.
      each sensor coordinate system location and orientation
       must be known or measured. Any error in measuring and
      calculating the sensor location and orientation will cause a                                  5 Structured Light Sources, Image Sensors,
       propagation error in the global coordinates, which will pre-                                   Camera Model and Calibration
       vent a high overall accuracy of the final measurement.                                       The light source is important for the overall accuracy of a
      There are several approaches to determine the relationship                                    3-D  shape measurement system. Important parameters in-
      between the global and local coordinate system:94-95 (I)                                      clude uniformity, weight, intensity profile and speckle/dot.
      accurate mechanical location and orientation of the sensor                                    size. The projection of a Ronchi grating slide provides high
      (local coordinate system), (2) optical tracking of the loca-                                  resolution with bright images and is currently used in some
       tion and orientation of the sensor using active or passive                                   commercial systems. However, to calculate absolute dis-
       targets attached to the sensor, and (3) photogrammetry of                                    tance, multiple grating slides are needed to apply the phase
       markers accurately fixed in the object field and hybrid                                      shift method and to vary the grating frequency. This in turn
       methods. Fig. 1 is a diagram showing these approaches.                                       results in stow speed and relatively large space for storing
           For the mechanical approach 1, the sensor is attached on                                 different gratings. Around 1991 to 1993, liquid crystal pro-
      a mechanical positioning system of high accuracy. The lo-                                     jectors (LC,Ds) using incoherent light:96-1
                                                                                                                                           '       were used in
      cation and orientation of the sensor are derived from the                                     which each pixel can be addressed by a computer image
      system . coordinate and angle information. The advantage of                                   generating system. The advantage of this type projection is
       the mechanical system is that it is robust and has high ac-                                  the high speed for phase shifting and variable grating fre-
      curacy. However, the cost for accuracy in mechanical de-                                      quency. The disadvantage is that LCDs require powerful
       vices, overcoming environmental perturbation, and mainte-                                    light sources, resulting in cooling concerns and increased
       nance of the equipment is very high.                                                         weight Moreover, the resolution is low compared with the
           For the optical approach 2, the local coordinate system                                  film slide based light projection. To overcome the bright-
       is calculated from the measured global position of reference                                 ness concern of the LCD, the reflective LCD, the gas
      targets (active or passive, with the known local coordi-                                      plasma display (GPD) and the DMD have been

                                                                                                                Optical Engineering, Vol. 39 No. 1, January 2000   13
Downloaded Front: http://opticalengineering.spiedigitallibrary.org/ on 07/18/2013 Terms of Use: http://spiedl.orgiterms

                                                                                                                                                        3S_DENSYS_0005062
                            Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 5 of 13
                                      Chen, Brown, and Song: Overview of three-dimensional shape measurement . . .


       developed.1°4-1°6 In addition, the gaps between DIVIP mir-                  dure may need to be performed again. This, however, may
       rors are smaller than those pixels between the LCD so that                  pose some limitation for this method. Reference 134 devel-
       the DIVID images are relatively sharper. A detailed error                   oped a self-calibration approach that may reduce the com-
       analysis and optimization of a shape measurement system                     plexity of calibration procedure and increases accuracy',
       using a LCD/DMD type fringe projector can be found in
       Ref. 106. The LCD, GPD and DMD have RGB color by                            6 Absolute Phase Value Measurement and
       which simultaneously acquisition of three images or three                     Discontinuity Ambiguity Overcome
       phase shifted images can be used, and this makes the phase
       shift technique immune to environmental perturbation.I '                    In general, using phase shifted structured light to measure
       The color advantage may also be used for absolute phase                     the 3-D shape of the object renders only relative phase
       determination.l08-11
                         'Other light sources are the two point                    values. Phase shifting determines the fractional order of
       source laser _interferometer , using a Mach-Zhender                         fringes at any' pixel. These fractional orders are connected
       configuration; fiber optics,' birefringence etyma': 5 an.                   together using their adjacent integer orders, which is the so
       acoustic optical modulator 16 (A0M) and Lasiris's non-                      called unwrapping process. However, when the phase dif-
       Gaussian structured light projector using a special designed                ference between the adjacent pixels is larger than 27,-, such
       prism that can generaten7 99 lines with interbeam angle at                  as occurs at a discontinuity or steep change of shape, the
       0.149 deg.                                                                  integer fringe order becomes ambiguous. Recently, several
          In optical 3-D shape measurement, image acquisition is                   methods        have, , been    developed     to    overcome
       a key factor for accuracy. Currently, images are acquired                   discontinuities.' " 's" The basic idea is that changing the
       using a CCD or a charge injection device (CID) sensor.                      measurement system's sensitivity results in fringe or pro-
       There are full frame, frame transfer and interline transfer                 jected structured strip density changes. This means that the
       sensors. The major concerns regarding these sensors are the                 integer order of the fringes sweep through the discontinu-
       speed, resolution, dynamic range, and accuracy. Up to                       ity'. It can be viewed in both spatial and temporal domains
       5kx5k pixel CCD sensors are commercially available such                     and results in various different methods. As mentioned in
       as DALSA IA-D9-5120, Ford Aerospace 4k/.4k, Kodak                           Ref. 144, the key to overcoming discontinuity is to deter-
       Model 16.81(4kX4k), Loral CCD481, to name a kw, Usu-                        mine the integer "fringe" order n during unwrapping pro-
       ally, the high resolution sensor is a full frame CCD that                   cess. These methods, such as two wavelength or parameter
                                                                                   change, are used in interferometrv. to determine absolute
       does not have storage and requires a shutter to enable im-
                                                                                   fringe fractional and integer orders.'6("64 In plane rotation
       age transfer and results in .relatively slow speed. Combined
                                                                                   of the grating and varying the grating frequency (e.g.,
       with micro and macroscanning techniques, the image reso-
                                                                                   fringe projection with two point variable spacing) are use-
       lution can be as high as 20kx20k, which is equivalent to
                                                                                   ful techniques. Triangulation and stereography can also be
       the resolution of a 202<20 cm area photograph with .100
                                                                                   employed to determine absolute phase values and ov-er-
       lines/min. The CID sensor differs from CCD sensor in that
                                                                                   come discontinuity, although there are limitations since all
       it does not bloom through overexposure, and can be read
                                                                                   pixel points may not be covered without changing viewing
       out selectively since each pixel is individually addressed.
                                                                                   direction. Some direct phase calculation, such as phase de-
           A high accuracy CCD sensor or a video camera requires
                                                                                   rivative methods without phase unwrapping, may' still need
       high radiometric and geometric accuracy', including both
                                                                                   continuous condition."' However, the same problem can
       intrinsic parameters such as lens distortion and extrinsic
                                                                                   also be solved by' phase locked loop technique.'"
       parameters such as the coordinate location and orientation.
       of the camera A detailed discussion regarding characteriza-
       tion and calibration of radiometric and geometric feature of                7 Image Data Patching and CAD Data
         CCD sensor can be found in Ref. 118. The relative accu-                     Comparison
       racy of I part in 1000 can be achieved using on site auto-                  After processing the 360-deg local images, the local point
       matic calibration during measurement. More accurate cali-                   cloud patches must be merged together to obtain a final
       bration, such as 10-4 to 10-5 accuracy', may be achieved                    global point cloud the object. The accuracy of a measure-
       using a formal off line calibration procedure with a more                   ment system is also determined by' the matching accuracy.
       complex and nonlinear camera model. A high accuracy                         There is extensive research on the matching methods and
       camera model is necessary to characterize the lens aberra-                  algorithms in photogrammetry, which can generally be cat-
       tion and to correct the captured image for the distortions                  egorized as area based matching, feature based matching
       caused by the aberration.'19-1'  7 The calibration of an opti-              and other methods such as centroid inethod.16/-'7 The area.
       cal measurement system can be further divided into an geo-                  based matching takes advantage of correlation coefficient
       metric parameter technique, as described earlier, and geo-                  maximization and least squares minimization, while feature
       metric transformation approach. The geometric parameter                     based matching exploits all algorithms extracting features
       technique requires the known parameters of the optical                      of points, lines, areas. Area based matching usually em-
       setup including the projector and image sensor. On the                      ploys pixel intensity as a constraint, while feature based
       other hand, the geometric transformation approach"'" 13,                    matching uses a geometric constraint. All of these methods
       does not require knowledge of the parameters of the image                   require subpixel accuracy to achieve overall accuracy. Un-
       system, in which Ref. 131 presents the recently developed                   der optimized, condition, 0.02 pixel accuracy' can be
       projection or image ray tracing technique and Ref, 132 pro-                 achieved,H3-1(':' and in general 0.03 pixel accuracy should
       vides the known position of the object or camera variation                  be obtained.17:' There is a discussion of subpixel accuracy
       approach. Once the imaging system is moved or the mea-                      Versus geometric accuracy where geometric accura.cy is
       sured object size/depth is changed, the calibration proce-                  more promising.'

       14     Optical Engineering, Vol 39 No. 1, January 2000
Downloaded From: http://opticalengineering.spiedigitallibrary.org/ on 07/18/2013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                  3S_DENSYS_0005063
                             Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 6 of 13
                                      Chen, Brown, and Song: Overview of three-dimensional shape measurement . . .


          For CAD data compaiison, the differentiation and least
       mean squares methods are mainly used. The measured
                                                                                                   Point Cloud Scan Data
       point cloud data are subtracted from CAD data to obtain
       differences as an error indicator. The comparison to the
       appropriate CAD model can he used to obtain the best lit of
       registration between the two. Model matching can start
       with a selection of a subset of point cloud data. The mea-
       sured point data in this subset are matched to the CAD data
       by making the normal vector collinear to the normal vector
       of the local CAD surface. The distances in the normal di-
       rection between the CAD surface and measured point cloud
       are fed into a least squares error function, The best fit is
       achieved, by optimizing the least squares error                                       Fig. 2 Measured point cloud data of a component.
       function.       Before the measured data can be compared
       to CAD master data,. it must be converted into standard
       CAD representations,1s'   - s` This is usually done by first
       splitting the measured data into major geometric entities                    8.3 Sensor Simulation System
       and modeling these entities in the nonuniform rational                       This SyStCMI93-195 brings objects, sensors and light sources
       B-spline surface form; this has the advantage of describing                  into a unified virtual environment. It then uses the generate-
       the quadric in addition to free form surface using a com-                    and-test approach to find desired sensor configurations. The
       mon mathematical solution.                                                   simulation systems are useful in the sense that operators
                                                                                    can actively evolve the process and ensure the results,
       8 Sensor Planning
       Large-scale surface inspection often requires either mul-
                                                                                    8.4    Expert System Approach
       tiple stationary sensors or relocation of a single sensor for
       completing a 3-D information. A multisensor system has an                    Rule-based expert systems196-199 are utilized to bridge re-
       advantage in high-volume inspection of similar products,                     ality and expert knowledge of viewing and illumination.
       but usually lacks flexibility. To improve the flexibility,                   The recommended sensor configurations are the output of
       various portable sensor systems and automated eye-on-                        the expert system from reality checking. In general, the
       hand systems are produced. However, no matter what kinds                     more complete knowledge we have, the "wiser" the advice
       of sensor systems will be used, the first and most critical                  we can get.
       problem that should be solved is how the sensor(s) can be
       placed to successfully view the 3-D object without missing                   8.5    Sensor Planning Examples
       required information. Given information about the environ-
       ment (e.g., the observed objects and the available sensors)                  In fact, these sensor planning techniques have a strong ap-
       and information about the mission (i.e., detection of certain                plication background. Their goal is aggressively set to im-
       object features, object recognition, scene reconstruction,                   prove machine intelligence and reduce human-intensive op-
       object manipulation, and accurate, dense enough point                        erations that cause the long development cycle time, high
       clouds), strategies should be developed to determine sensor                  cost, and complexity in modern industry. Several examples
       parameters that achieve the mission with a certain degree of                 are (1) an intelligent sensor planning system was concep-
       satisfaction. Generally solving such a problem is catego-                    tually defined to be applied in the application of automated
       rized as a sensor planning problem. Considerable effort on                   dimensional measurements by using CAD models of mea-
       general techniques has been made in sensor planning. We                      sured parts;2
                                                                                              '    )(2) an inspection system that is able to de-
       can collect them into the four categories.                                   termine appropriate and flexible action in new situations
                                                                                    since on-line sensor planning techniques were adopted;'
       8.1    Generate and Test                                                     and (3) the techniques were applied to a robot vision sys-
                                                                                    tem so that the orientation and position of vision sensors
       By using this method:83-185 sensor configurations are gen-
                                                                                    and a light source can be automatically determined.'
       erated first, then evaluated using performance functions and
       mission constraints. To avoid an exhausting search process,
       the domain of sensor configuration is discretized by tessel-                 9 Demonstration Examples
       lating a viewing sphere surrounding the object under obser-
       vation. This is a time-consuming technique without guaran-                   9.1    Panel Spring Back Investigation
       teeing an optimal result.                                                    During component development cycle, there is a try-out
                                                                                    phase that requires measurement of the shape of a compo-
       8.2 Synthesis Approach                                                       nent or the die to make the component. The following is a
       This approach 86-192 is built on an analytical relation be-                  demonstration of using a 3-D optical measurement setup to
       tween mission constraints and sensor parameters. It has a                    measure a component and compare it to the master CAD
       beautiful and promising theoretical framework that can de-                   data to evaluate the spring back effect. Figure 2 shows the
       termine the sensor configurations for certain cases. The                     point cloud data of a component. Figure 3 shows the cor-
       drawback of this approach is that the analytical relations                   responding CAD data. Figure 4 shows the comparison be-
       sometimes are missing, especially when constraints are                       tween the measured data and CAD data, in which the two
       complex.                                                                     sets of data are compared using the least squares fit.

                                                                                                Optical Engineering, Vol. 39 No 1, January 2000   15
Downloaded From: http://opticalengineering.spiedigitallibrary.org/ 011 07/18/2013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                       3S_DENSYS_0005064
                            Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 7 of 13
                                      Chen, Brown, and Song: Overview of three-dimensional shape measurement . . .



                              Part CAD Data




                Fig. 3 Corresponding CAD data of a component.


                                                                                                Fig. 5 Shaded measured data of a vehicle:
       9.2     Vehicle Shape Measurement
       For rapid prototyping or benchmarking, often the vehicle
       body shape must be measured. The following example uses                     corrugated plate geometric shape and the rest are vibrating
       the structured tight method combined with photogrammetry                    states at distinct times. From Fig. 7 one can clearly see the
       to measure a car body shape. Some coded targets were                        shape effect on vibration.
       placed on the vehicle body to enable local to global coor-
       dinate transformation. Then structured light was projected
       on the vehicle surface combined with phase shifting and                     9.4 Paint Defects
       absolute phase measurement technique using fringe fre-                      The geometry measurement technique can also be applied
       quency change to determine the local coordinate pixel by                    to measure paint defects of a body panel of a vehicle, al-
       pixel at one view direction. Two hundred and forty view
                                                                                   though it is a challenge to detect small flaws in large areas,
       directions were used to cover the whole vehicle surface (it
                                                                                   A methodology has been developed, as shown in the flow
       is a real vehicle). The 240 point clouds then were patched
                                                                                   chart in Fig. 8 (and in the optical setup in Fig. 9), in which
       together using a least mean squares method, The point                       structured light generated from a monitor is reflected from
       cloud data were extracted using I out of 8 pixels. The                      the tested panel and digitized into a computer image pro-
       shaded measured data is shown in Fig. .5 and the point
                                                                                   cessing system. Then the digital Fourier transform method
       cloud data is shown in Fig. 6.
                                                                                   is used to extract the global shape of the panel by selecting
                                                                                   the structured light frequency. The defect geometry coupled
       9.3     Vibration 3D                                                        with the global shape of the panel is calculated by selecting
       For accurate analysis of vibration or strain, the geometric                 half-spatial frequencies. The detect geometry is finally ob-
       i nformation of the tested structure must be known. Using                   tained by subtracting the preceding two results, as shown in
       the two-wavelength shape measurement method, the vibra-                     Fig. 10, where Fig. 10(a) shows the panel with projected
       tion amplitude, phase and geometric information of a tested                 structured light, and Fig. 10(b) shows the final measure-
       structure can be measured using a single compact electronic                 ment result. One can see that without the calculation, one
       speckle pattern interferometty (ESP') setup, Figures 7(a)                   can only observe the large defects by enhanced fringe
       and 7(b) show the four vibration states of a corrugated plate               modulation. The measurement area is about 0.25 x0.25 m
       clamped along its boundaries and subjected to harmonic                      and the minimum defect size is about'')4 500 nun, Some
       excitation at 550 Hz. State 1 in Fig. 7(a) depicts the original             other application examples can be found, e.g., in Refs. 205
                                                                                   and 206.

                                                                      1.511




                Comparison Results                                     1.50


                                                                       1.21


                                                                       1.00




                                                                              is
                                                                              It




       Fig. 4 Comparison of the measured data and CAD data of a com-
       ponent.                                                                                Fig. 6 Measured point cloud data of a vehicle


       16     Optical Engineering, Vol 39 No. 1, January 2000
Downloaded From: http://opticalengineering.spiedigitallibrary.org/ on 07/18/2013 Terms of Use: http://spiedl.orgitenns
                                                                                                                                       3S_DENSYS_0005065
                             Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 8 of 13
                                      Chen, Brown, and Song: Overview of three-dimensional shape measurement .


                                                                                                                 Structure Light Screen




                      (a)



                                                                                    Fig. 9 Optical setup showing structured light generated from a
                                                                                    monitor reflected from the panel and digitized into a computer image
                                                                                    processing system.



                                                                                   measurement, manufacturing control, and on line quality
                                                                                   inspection. An encouraging example of this is jig-fess as-
                      (c)                                   (d)                    sembly based on the real time, simultaneous measurement
                                                                                   of different_ but related components. Described by
       Fig. 7 (a) Vibration state 1 depicts the original corrugated plate geo-     Hobrought,'')/ "real time" is to assign a Z-value or depth
       metric shape and (b)--(d) vibration states(b) 2,(c) 3, and (d)4 show        for every pixel within a 17-ms cycle, which corresponds to
       the effect of the underlying shape.
                                                                                   the integration time of a CCD sensor. Recently, over 100
                                                                                   measured points_ every 40 ms was achieved using
                                                                                   photogrammetry's and there is a report on the real time
       10 Conclusion and Future Research Trend                                     3-13 shape measurement system.2u9 The key for real time is
        Although the principles of triangulation, structured light,                a high computational speed that can meet on line manufac-
       and interferometry have been in existence for decades, it is                turing needs.
       only with the recent availability of advanced and low cost
       computers, electro-optical elements, and lasers that such                   10.2     Direct Shape Measurement from a Specular
       techniques have reached the breakthrough point to be com-                            Surface without Paint
       mercialized, and ever increasingly to be applied in industry.               There is an urgent need but little research activity in the
       To make it even more acceptable in industry and to strive                   area of using optical techniques to measure the 3-D shape
                               'accuracy,''1
       10 achieve 10----4 to 10----          '  4 some challenges                  of an object with specular surface such as a die surface.
       remain to be addressed. The following may suggest some                      There are some efforts to develop techniques in this area.
       future trends.                                                              References 210 and 211 proposed a technique using four
                                                                                   lights to measure specular features. Reference 212 em-
       10.1     Real Time Computing                                                ployed a simplified version of the Torrance-Sparrow reflec-
       Real time 3-D shape measurement is an ongoing request in                    tance model to retrieve object curvature; this method relied
       industry to drive down product cost and increase produc-                    on prior knowledge of surface reflectance. References 213
       tivity and quality. The major impact will be in digital de-                 and 214 suggested using multiple (127) point sources to
       sign, digital and physical manufacturing, and fast prototyp-                detect specular shape. Reference 215 developed a photom-
       ing that streamline and integrate product design and                        etry sampling technique employing a matrix of extended
       manufacture, Real time 3-D shape measurement is the key                     sources to determine the specular shape. References 216-
       for successfully implementing 3-I) coordinate display and                   220 used diffusive TV screen as structured light source;
                                                                                   however, since the diffusive screen has to be placed close
                                                                                   to the measurement surface, the illuminated area is limited.
                                                                                   References 218-220 proposed a retroreffective screen
                                      Digitize

                   Fourier Trans                  Fourier Trans

                   Select First Ord               Select Half Spec

                   Inverse Fourier                Inverse Fourier

                   Compute Phase                   omputer Phase
                                                 rr
                   Subtract The Two Phases To Obtain The Result
                                                                                                   (a)                                    (b)
       Fig. 8 Diagram showing structured light generated from a monitor
       and reflected from the test panel and digitized into a computer im-         Fig. 10 (a) Panel with projected structured light and (b) defec
       age processing system.                                                      the final measurement result,


                                                                                               Opt/cal Engineering, Vol. 39 No 1, January 2000
Downloaded From: http://opticalengineering.spiedigitallibrary.org/ on 07/18/2013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                                3S_DENSYS_0005066
                             Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 9 of 13
                                      Chen, Brown, and Song: Overview of three-dimensional shape measurement . . .


                               Table 2 Terminology.                                 uncertainty.223 Accuracy and uncertainty are more accurate
                                                                                    and meaningful than error. However, accuracy is more
       Accuracy         The closeness of the agreement between the                  commonly used both in academia and industry. Many co-
                        result of a measurement and the value of the
                        quantity subject to measurement, that is the
                                                                                    ordinate measurement manufacturers specify a range accu-
                        measurand (Ref. 223).                                       racy of +/- x micrometer. Some manufacturers try to
       U ncertainty     The estimated possible deviation of the result              specify measurement accuracy as lo-, or 2o-, or 3o-. The
                        of measurement from its actual value (Ref. 224).            ISO/R 1938-1973 standard employs a 2o- band.225
       Error            The result of a measurement minus the value
                        of the measured (Ref. 223),                                 10.5     Large Measurement Range with High Accuracy

       Precision       The closeness of agreement between independent
                                                                                    Most shape measuring systems trade off measurement ac-
                       test results obtained under stipulated conditions            curacy for measurement range. However, there is an indus-
                       (Ref. 223).                                                  trial need for systems that have a large measurement range
       Repeatability    The closeness of the agreement between the                  and high accuracy. Further research must be done in this
                        results of successive measurements of the same              area, although there is an encouraging report in which the
                        measurand carried out under the same conditions             shape of a 4-in wide area of a brick wall was measured
                        of measurement (Ref. 223).
                                                                                    using fringe projection.226
       Reproducibility The closeness of the agreement between the
                       results of measurements of the same measurand                10.6     Measurement System Calibration and
                       carried out under changed conditions of
                       measurement (Ref. 223).
                                                                                             Optimization and Sensor Planning
                                                                                    System calibration and optimization are key factors to
       Resolution       A measure of the smallest portion of the signal
                        that can be observed (Ref. 224).
                                                                                    stretch the measurement accuracy' and to achieve 10 4 to
       Sensitivity      The smallest detectable change in a measurement.
                                                                                    10-5 accuracy.I34 Reference 79 shows how to use the same
                        The ultimate sensitivity of a measuring instrument          system but with optimization to achieve one order higher
                        depends both on its resolution and the lowest               accuracy and Ref. 134 demonstrates how to use the novel
                        measurement range (Ref. 224).                               self-calibration to accomplish mathematically estimated ap-
                                                                                    proximately 10-5 accuracy. Sensor planing will help to ful-
                                                                                    fill these goals. Reference 134 also provides a way to elimi-
                                                                                    nate markers using photogrammehy, which is one step
       coupled with projection of structured light by which a large
                                                                                    further to make 3-D optical methods be more practical in
       area may be visualized. However, the retroreflective screen
                                                                                    industry.
       must be rigid, controlled or calibrated without deformation
       or movement during the measurement. References 221 and                       Acknowledgments
       222 developed a coaxial linear distance sensor for measur-
       ing specular shape of a die surface; however, it is based on                 The authors would like to express thanks to T. Cook, B.
       point scanning, winch is not fast enough for the industrial                  Bowman, C. Xi, E. Liasi, P. Harwood, and .1 Rankin for
       application of measuring large die sutface. The current                      providing test setup, data registration and processing, and
       technique for measuring die surfaces requires painting the                   test results, and T. Allen for valuable discussion.
       surface with powder, which slows measurement speed and
       reduces measurement accuracy.                                                References
                                                                                     1. H. J. Tiziani, "Optical metrology of engineering surfaces scope and
       10.3 Shading Problem                                                             trends," in Optical Measurement Techniques and Applications P. K.
                                                                                        Rastogi, Ed„, Artech House, Boston (1997).
       There is a lack of research activity for overcoming the                       2. 1. Moring, H. Ailisto, V. Koivunen, and R. Myllyla, "Active 3-1)
                                                                                        vision system for automatic model-based shape inspection," Opt. La-
       shading problem inherent in triangulation methods although                       sers .Eng. 10, 3-4 (1989).
       some other methods83-85 besides interferometric and laser                     3. J. S. Massa, G. S. Buller, A. C. Walker, S. Cova, M. Umasuthan, and
       radar show some progress. These methods use a de-focus                           A. Wallace, "Time of flight optical ranging system based on time
                                                                                        correlated single photon counting," Appl. Opt. 37(31), 7298-7304
       technique similar to the confocal microscope principle and                      (1998).
       the newly developed diffraction grating technique.'-'8                        4, N. Abramson, "Time reconstruction in light-in-flight recording by
                                                                                        holography," Appl. Opt. 30, 1242---1252 (1991).
                                                                                     5. T. E. Carlsson, "Measurement of three dimensional shapes using
       10.4 Standard Methodology to Evaluate Optical                                    light-in-flight recording by holography," Opt. Eng. 32, 2587-2592
            Shape Measurement System
                                                                                     6. B. Nilsson and T. E. Carlsson, "Direct three dimensional shape mea-
       An international standard must be established to evaluate                        surement by digital light-in-flight holography," Appl. Opt. 37(34),
       optical shape measurement systems. Important pans of this                        7954-7959 (1998).
                                                                                     7. Z. ji and M. C. Lem "Design of optical triangulation devices," Opt.
       standard should include (1) standard sample parts with                           Laser Technol. 21(5),335-33% (1989).
       known dimensions, surface finishes, and materials; (2)                        8. C. P. Keferstein and M. Marxer, "Testing bench for laser triangula-
       math assumptions and error characterization; (3) measure-                        tion sensors," Tens. Rev. 18(3), 183-187 (1998).
                                                                                     9. M. Idesa.wa, "High-precision image position sensing methods suitable
       ment speed and volume capability; (4) repeatability and                          for 3-D measurement," Opt. Lasers Eng. 10, 3-4 (1989).
       reproducibility procedures; (5) calibration procedures and                   10. Keyence Technical Report on Sensors and Measuring Instruments
      (6) reliability evaluation.                                                   1 1. (
                                                                                         -1
                                                                                         1 1.9Jak
                                                                                                )..asaki, "Moire topography," Appl. Opt. 9, 1467-1472 (1970).
          Standard specification/terminology is needed to define                    12. R. Harding and R. Tait, "Moire techniques applied to automated in-
       precision/repeatability and accuracy (see Table 2). Often                         spection of machined parts," in .Proc. &VIE Vision '86 Coq:, Detroit,
                                                                                         Ml (1986).
       precision and accuracy are misused with each other. An-                      13, A. Asundi, "Computer aided moire methods," Opt. Lasers Eng. 17,
       other example is what should be used, accuracy, error or                           107-116 (1993).


       18      Optical Engineering, Vol 39 No. 1, January 2000

Downloaded From: http://opticalengineering.spiedigitallibrary.org/ 011 07/18/2013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                              3S_DENSYS_0005067
                             Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 10 of 13
                                        Chen, Brown, and Song: Overview of three-dimensional shape measurement . .


       14. C. M. Wong, "Image processing in expel mental mechanics MPhil'                  Taylor, "Optical method for measuring contour slopes of anobject.''
           Thesis, University of Hong Kong (1993).                                        Appl. Opt. 17(1), 128---131 (1978).
       i t B. E. Tmax, "Fast Interferotneters Bring Precision to Tough Appli-         46. H. Ei-Ghandoor, ''homographic investigation of the refractive index
           cations," Photonics Spectra, 96---99 (1994).                                    profiling using speckle photography technique," Opt. Comma 133,
       16. A. J. P. van Haasteren and H. j. Frankena, "Real time displacement             33-38 (1997).
           measurement using a muhicamera phase stepping speckle interferom-          47. N. Abramson, ''Ilolographic contoumrimlg by translation," _Appl. Opt.
           eter," Appl. Opt, 33(19), 4137---4142 (1994).                                   15, 1018-1022 (1976).
       IT M. Kujawinska, L. Salbut, and K. Patorski, "Three channel phase             48. C. Jornathan, B. Franze, P. Haible, and H. J. Tiziani, "Contouring by
           stepped system for moire interferometry," Appl, Opt. 30(13), 1633---            electronic speckle pattern interferometry using dual beam illumina-
            1635 (1991).                                                                  tion," Appl. Opt. 29, 1905 ---1911 0.990).
       if. F. Chen, Y. Y. hung, and J. Gu, "Dual fringe pattern phase shifting        49. P. K. Rastogi and L. Pflug, "A holographic technique featuring broad
            interferometry for time dependent phase evaluation," in          Proc.         range sensitivity to contour diffuse objects," J. Mod. Opt. 38, 1673-
            1 /lint. Congress on _Experimental Mechanics, pp. (1992).                      1683 (1991).
       19 K. Bieman and K. Harding, "3I) imaging using a unique refractive            50. R. Rodriguez-Vera, D. Ken-, and F. Mendoza-Santoyo, "Electronic
           optic design to combine moil-6 and stereo," Proc. SPIE 3204, 2-10               speckle contouring," „I. Opt. Soc. Am. A. 9(1), 2000-2008 (1992).
           (1997).                                                                    51. L 5, Wang and S. Krishnaswamy, "Shape 'measurement using
       20. K. Harding and L. Bieman, "High speed moire contouring methods                  additive-subtractive phase shifting speckle interferometry," Meas.
           analysis," Proc. SPLE 3520, 27-35 (1998).                                      Sci. Technol. 7, 1748-1754 (1996),
       21, J. J. Dirckx and W. F. Decraemer, "Video moirc., topography for            52, E. Dalhoff, E. Fischer, S, Kreuz, and H. J. Tiziani, "Double hetero-
           in-vitro studies of the eardrum," Proc. ,SPIE 3196, 2---11 (1998).              dyne interferometry for high precision distance measurements," Proc.
       22. K. Yuen, 1. Inokuchi, M. Maeta, S. Manabu, and Y. Masuda, "Dy-                 .SPIE 2252, 379---385 (1993).
           namic evaluation of facial palsy by moire topography video: second         53. J. D. Trolim.Yer, "Ultrahigh resolution      erferometry," Proc. SPIT.
           report," Proc. SHE 2927, 138-141 (1996).                                       2861, 114---123 (1996).
       23. Y.-B. Choi and S.-W. Kim, "Phase shifting grating projection mot           54. j. R. Huang and R. P. Tatam, "Optoelectronic shearography: two
           topm. ,raphy," Opt. Eng. 370), 1005 1010 (1998).                                wavelength slope measurement," Proc. SPIT: 2544, 300-308 (1995).
       24. T. Matsumoto, Y. Kitagawa, and T. Minemoto, "Sensitivity variable          55. C. T. Griffon, Y. Y. Hung, and F. Chen, "Three dimensional shape
           imoin:, topography with a phase shift method," Opt. Eng. 35(6), 1754--          measurement using digital shearography," Proc. ,SPIE 2545, 214-220
            1760 (1996).                                                                 (1995),
       25. T. Yoshizawa and T. Tomisawa, "Shadov,, moil-6 topography by               56. C. J. Tay, H. NI. Shang, A. N. Poo, and M. IA/0, "On the determina-
           means of the phase shift method," Opt. Eng. 32(7), 1668-1674                   tion of slope by shearography," Opt, Lasers Eng. 20, 207---217
           (1993).                                                                       (1994).
       26, T. Yoshiza,wa and T. Tomisawa, "Moire topography with the aid of           57. T. D. DeWitt and D. A. Lyon, "Range-finding method using diffrac-
           phase shift method," Proc. SPIE 1554B, 441-450 (1991).                         tion putings," Appl. Opt. 23, 2510-2521 (1995).
       27. J. F. Cardenas-Garcia, S. Zheng, and F. Z. Shen, "Projection moire as      58. T. D. Ditto and D. A. Lyon, "Moly, a prototype hand-held three-
           a tool for the automated determination of surface topography," Proc.            dimensional digitizer with diffraction optics," Opt. Eng., in this issue.
           SPIE 1554B, 210-224 (1991).                                                59. S. Seebacher, W. Osten, and W. Jiiptner, "Measuring shape and de-
       28, T. Matsumoto, Y, Kitagawa, M. Adachi, and A. Hayashi, "Laser                   formation of small objects using digital holography." .Proc. SPIT
           moire topography for 3D contour measurement," Proc. .SPIE 1332,                3479, 104-115 (1998).
           530-536 (1991).                                                            60, C. Wagner, W. Osten, and S. Seebacher, "Direct shape 'measurement
       29. j. E. A. Liao and A. S. Voloshin, "Surface topography through the               by digital wavefront 'reconstruction and wavelength scanning," Opt.
           digital enhancement of the shadow moire.'' SELL Proc. 506-510                  Eng, in this issue.
                                                                                      61. G. Sint and F. Paz, "Conoscopic probes are set to transform indus-
           (1990).
       30. J. S. Lim and M. S. Chumz, "Moire topography v,,ith color gratings,"           trial metrology," Sens. Rev. 18(2), 108 110 (1998).
                                                                                      62. W. Wester-Ebbinghaus, "Analytics in non-topopmphic photogram-
           Appl. Opt. 27, 2649 (1988).
                                                                                           metry," ISPRS Gong, Cons. V, Kyoto 27(B11), 380-390 0.988).
       31, J. Y. Wang, "Imaging laser radar an overview," in Proc. 9th Intl.
                                                                                      63. H. M. Karam, Non-Topographic Photogrannnetry, 2nd ed., American
          (  'ony: Laser '86, pp. 19---29 (1986).
                                                                                           Society of Photogrammetry and Remote Sensing, Falls Church, VA
       32. J. C. Marron and K. S. Schroeder, "Three dimensional lensless ml-             (1989).
           aging using laser frequency diversity," Appl. Opt. 31, 255-262             64. A. Omen and H. Kahmen, b.ds., Optical 3-D '.vleasurernent Tech-
           (1992).
                                                                                           niques, Wichmann (1989).
       33, J. C. Marron and T, J. Schulz, "Three dimensional, fine resolution         65. A. Gruen and H. Kahmen, Eds., Optical 3-1) Measurement Tech-
           imaging using laser frequency diversity," Opt. Lett. 17, 285---287              niques if. Proc, SPIT 2252, (1993).
           (1992).                                                                    66. A. Gruen and H. Kahmen, Eds., Optical 3-D Measurement Tech-
       34. I,. G. Shirley, "Speckle decorrelation techniques for remote sensing            niques LT.I, Wichmann (1995).
           of rough object," in OSA A nnn. _Meeting Irechnical _DE2est, Vol. 18, p.   67. C. C. Slama, Manual ofPhotogrammetry, 4th ed., ilsmerican Society'
           208 (1989).                                                                     of Photomminetry, Falls Church, VA (1980).
       35. L. G. Shirley, "Remove sensing of object shape using a wavelength          68. C. S. Fraser, "Photogrammetric measurement to one part in a nfil-
           scanning laser radar," in OSA Anon. Meeting Is chnical Digest, Vol.             lion," Photogramm. Eng. Remote Sens. 58(3), 305-- 310 (1992).
            17, p. 154 (1991).                                                        69. W. Schertenieib, "Measurement of structures (surfaces) utilizing the
       36. G. R. Hallerman and L. G. Shirley,"A comparison of surface contour              SMART 310 laser tracking system," in Optical 3-.0 Measurement
           measurements based on speckle pattern sampling and coordinate mea-              Is chniques 111, Wichmann (1995).
           surement machines," Proc. SPIE 2909, 89---97 (1996).                       70. S. Kyle, R. Loser, and D. Warren, "Automated part positioning with
       37. T. Dressel, G. Hausler, and H. Venzhe, "Three dimensional sensing              the laser tracker," Eureka, Transfers Technolou (1997).
           of rough surfaces by coherence radar," Appl. Opt, 31, 919---925            71. V. Simivasan, H. C. Liu, and M. Halioua, "Automated phase 'mea-
           (1992).                                                                         suring prohlometry of 31) diffuse objects," Appl. Opt. 23, 3105-3108
       38. L. G. Shirley and G. R. Hallerman, "Application of tunable lasers to          (1984).
           laser radar and 31) imaging," Technical Report 1025, MIT Lincoln           72. J. A. Jalkio, R. C. Kim, and S. K. Case, "Three dimensional inspec-
           Lab, Lexington, MA (1996).                                                     tion using multistripe structured light," Opt. Eng. 24(6), 966---974
       39, K. A. Haines and B, P. Hildebrand, "Contour generation by wave-               (1985).
           front construction," Phys. Lett. 19, 10-11 (1965).                         73. F. Wahl, "A coded light approach for depth map acquisition," in
       40. K. Creath, Y. Y. Cheng, and J. Wyant, "Contouring aspheric surface             Proc. Muskererkermung 86, Informatik Fachberichte 125, Springer-
           using two-wavelength phase shifting interferometry," Opt. .4.eta                Verlag (1986).
           32(12), 1455-1464 (1985),                                                  74. S. Toyooka and Y. lwasa, "Automatic profilometry of 31) diffuse
       41, R P, Tatam, J. C. Davies, C. H. Buckberry, and J. D. C, Jones,                  objects by spatial phase detection," Appl. Opt. 25, 1630-1633 (1986).
           "HoloL.Yraphic surface contouring using wavelemzth modulation of la-       75. NI. Sjodahl and P. Synnergren, "Measurement of shape by using pro-
           ser diodes," Opt. Laser Technol. 22, 317-321 (1990).                           jected random patterns and temporal digital speckle photography,"
       42. T. Maack, G. Notni, and W. Schreiber, "Three coordinate measure-                Appl, Opt. 38(10), 1990---1997 (1999).
           ment of an object surface with a combined MO-Wavelength and two-           76. A. Shashua, "Trilinear tensor: the fundamental construct of niultipie-
           source phase shifting speckle interferometer," Opt, Commun. 115,                viess            and its applications," in Proc. Int. Workshop on Al-
           576---584 (1995).                                                              gebraic Framesfar the Perception Action Cycle, Kiel, Germany (Sep.
       43 Y. Yu, T. Kondo, T. Ohyama, T. Honda, and J. Tsujiuchi, "Measur-                 1997).
           ing gear tooth surface error by fringe scanning interferometry," Acta      77. S. Avidan and A. Shashua, "Novel view synthesis by cascading tri-
           Metro!. Sin. 9(2), 120-123 (1986).                                              linear tensors," IEEE Trans. (isual. Comput. Graph. 4(4), (1998).
       44. J. S. Zelenka and J. R. Varner, "Multiple-index holographic contour-       78. A. Shashua and M. Woman, "On the trilinear tensor of three per-
           ing," Appl. Opt. 8, 1431-1434 (1969).                                           spective views and its underlying geometry," in _Proc. Int. Conf. on
       45. Y. V, H - ung, J. L Turner, M. Tafralian, J. D. Hovammesian, amid C. E,         Computer Vision, Boston, MA (June 1995).


                                                                                                  Optical Engineering, Vol. 39 No 1, January 2000               19

Downloaded From: http://opticalengineering.spiedigitallibrary.org/ on 07/18/2013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                                   3S_DENSYS_0005068
                            Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 11 of 13
                                       Chen, Brown, and Song: Overview of three-dimensional shape measurement . .


       79. C. R. Covrave and J. M. Huntley, "Optimization of shape measure-               digital fringe projection technique for high-speed 3D surface con-
           ment system based on spatial light modulators," Opt. Eng., in this             touring," Opt. Eng. 38(6), 1065-1071 (1999).
           issue.                                                                   108. K. G. Harding, M. P. Coletta, and C. II. Vandommelen, "Color
       80. H. Gartner, P. Lehle, and H. J. Tiziani, "New, high efficient, binary          encoded moire contouring," Proc, SPIE1005, 169 (1988),
           codes for structured tight methods," Proc.         2599, 4-13 (1995).    109. R. A. Andrade, B. S, Gilbert, S. C, Cahall, S. Kozaitis, and J. Blatt,
       81, E. Muller, "Fast three dimensional form measurement system," )pt.             "Real time optically processed target recognition system based on
           Eng. 34(9), 2754---2756 (1995).                                                arbitrary moire contours," Proc. SPTE 2348, 170-180 (1994).
       82. G. Sansoni, S. Corini, S. Lazzari, R. Rodella, and F. Docchio, "Three    1 10. C. H. Hu and Y. W. Qin, "Digital color encoding and its application
           dimensional imaging based on gray-code light projection: character-            to the 'moire technique," ..41731. Opt. 36, 3682-3685 (1997).
           ization of the measuring algorithm and development of a measuring        111. J. M. Besse, "Three color differential interferometry," App!. Opt.
           system for industrial application," App!. Opt. 36, 4463-4472 (1997).           36, 715(1-7156 (1997).
       83. K. -Engelhardt and G Flausier, "Acquisition of 31) data by focus sens-   112. S. Kakunai, T. Sakamoto, and K. Iwata, "Profile measurement taken
           ing," Appl. Opt. 27, 4684-4689 (1988).                                         with liquid crystal gratings," App!. Opt. 38(13), 2824-2828 (1999).
       84, A. Serrano-Heredia, C. M, Hinojosa, J G. Ibarra, and V. Arrizon,         113. G. M. Brown and T. E. Allen, "Measurement of structural 31) shape
          "Recovery of three dimensional shapes by using a defocus structured             using computer aided holometry," Ford Research Report (1992).
           light system," Proc. SPIE 3520, 80-83 (1998).                                  C. H. Buckberry, D, P. Towers, B, C. Stockley, B. Tavender, M. P.
       85. M. 'Takata, T. Aoki, Y. Miyamoto, 11. Tanaka, R. Gu, and Z. Zhang,             Jones, J. D. C, Jones, and J. D. R. Valera, "Whole field optical
          "Absolute three dimensional shape measurements using a coaxial op-              diagnostics for structural analysis in the automotive industry," Opt.
           tical system with a coimage plan for projection and observation,"              Lasers Eng. 25, 433 453 (1996).
           Opt. Eng., in this issue,                                                115. Y. Y. Hung, "Three dimensional computer vision techniques for full
       86. II. 1. Tiziani, "Optical techniques for shape measurements," in Proc.          surface shape measurement and surface flav,, inspection," SAE paper
           2nd Int. Workshop on Automatic Processing of .Fringe Patterns,                 920246 (1992).
           Ering,e '93, W. Juptner and W, Osten, Eds., pp. 165-174, Akademie        116. M. S. Memielstein, D. L. Feldkhun, and L. G. Shirley, "Video-rate
           Verlm. ,, Berlin (1993).                                                       surface profiling with acoustic-optic accordion fringe interferom-
       87. K. Leonhardt, U. Droste, and II. J. Tiziani, "Microshape and rough             etry," Opt. Eng., in this issue.
           surface analysis by fringe projection," App!. Opt. 33, 7477-7488         1 17. Lasiris, Inc.
          (1994),                                                                   118. R. Lenz and U. Lenz, -New developments in high resolution image
       88. H. J. Tiziani and H. M. tjhde, -Three dimensional image sensing                acquisition with CCD area sensors," Proc. S/HE 2252, 53-62
           with chromatic confocal microscopy," App!. Opt. 33, 1838---I843               (1993).
          (1994).                                                                   1 19. M. Ulm and G. Paar, "Relative camera calibration from stereo dis-
       89. M. Halioua, R. S. Krishnamurthy, H. C. Liu, and F. P. Chiang, "Au-             parities," in Optical 3-1).Measurement Techniques ff1, pp. 526-533,
           tomated 360 profilometry of 3-D diffuse objects," .xtppl. Opt. 24,             Wichmann (1995).
           2193-2196 (1985).                                                        120. A. M. G. Tommaselli, M. II. Shimabukuro, P. A. P. Scalco, and F.
       90. X. X. Cheng, X. Y. Su, and L. R. Guo, -Automated measurement                   M. de Almeida Nmmeira, "Photogrammetric range system: math-
           method for 360' profilometry of diffuse objects," App!. Opt. 30,               ematical model and calibration," in Optical 3-D Measurement Tech-
            1274-1278 (1991),                                                             niques HT, pp. 397-403, Wichmann (1995).
       91, H. Ohara, H. Konno, M. Sasaki, M. Suzuki, and K. Murata, "Auto-          121. F. Wanner, P. -Weckesser, and R. Dillmann, "Calibration of the
           mated 36(1' profilometry of a three-dimensional diffuse object and its         active stereo vision system KASTOR with standardized perspective
           reconstruction by use of the shading model," App!. Opt. 35, 4476-              matrices," Proc. S/HE 2252, 98-105 (1993).
           4480 (1996).                                                             122. W. Hollinger and H. A. Beyer, "Characterization and calibration of
       92. A. Asundi, C. S. Chan, and M. R. Sajan, "360' profilometry: t3eW               a S-VHS camcorder for digital photogrammetry," Proc, SPIE 2252,
                                                                                           133-140 (1993).
           techniques for display and acquisition," Opt. Eng. 33, 2760-2769
          (1994).                                                                   123. R. G. Willson and S. A. Shafer, "A perspective projection camera
                                                                                          model for zoom lenses," Proc. spIE 2252, 149-158 (1993).
       93. A. Asundi and W. thou, "Mapping algorithm tar 360-deg protilom-
                                                                                    124. R. Y. Tsai, "A versatile camera calibration technique for high accu-
           etry with time delayed and interfraction imaging," Opt. Eng. 38,
                                                                                          racy 3D machine vision metrology using off the shelf TV camera
           339-344 (1999).
                                                                                          and lenses," IEEE Robot. Automat. 1tA-3(4), (1987).
       94. C. Reich, "Photogammetric matching of point clouds for 3D mea-
                                                                                    125. H. A. Beyer, "Geometric and radiometric analysis of a CCD camera
           surement of complex objects," .Proc. &WE 3520, 100-110 (1998).                 based photogrammetric system," PhD Dissertation ETH Sr. 9701,
       95. R. W. Matz, "High dynamic codes, self calibration and autonomous               Zurich (May 1992).
           31) sensor orientation: three steps towards fast optical reverse engi-   126. H. A. Beyer, "Advances in characterization and calibration of digital
           neering v,ithout mechanical CMI‘Is," in Optical 3-D Measurement                imaging s3,stems," Int. Arch. Photogram. Remote Sens, 29(B5),
           Techniques III, pp. 194-202, Wichmann (1995).                                  545-555 (1992).
       96. H. J. Tiziani, "High Precision Surface Topography Measurement,"in        127. 5, X. Zhou, R. Yin, W. Wang, and W. G. Wee, "Calibration, pa-
           Optical 3-D.Measurement Techniques ILT, A. Gruen and H, Kahmen,                rameter estimation, and accuracy enhancement of a 4DI camera tmmm-
           Eds., Wichtnann (1995),                                                        table system," Opt. Eng., in this issue.
       97. S. Kakunai, T. Sakamoto, and K. Iwata, "Profile measurement by an        128. P. Saint-Marc, J. L. Jezouin, and G. Medioni,"A versatile PC-based
           active light source," in Proc. Far East Conf. Mondestructive 'Testing          range-finding system," IEEE Trans. Rob. ..4utom. 7(2), 250-256
           and the Republic of China's Society far Nondestructive Testing 9th            (1991).
           A nmi. Conf, pp. 237-242 (1994).                                         129. W. Nadebom, P. Andra, W. iiiptner, and W. Osten, "Evaluation of
       98. Y. Arai, S. Yekozeki, and T. Yamada,"3-D automatic precision mea-              optical shape measurement methods with respect to the accuracy of
           surement system by liquid crystal plate on moire-topography," Proc.            data," Proc. S/HE 1983, 928-930 (1993).
           SPIE 155413, 266-274 (1991).                                             130. R. J. Valkenburg and A. M. Mclor, "ekccurate 31) itneasurement
       99, G. Sansoni, F. Docchio, U. Minoni, and C. Bussolati, "Development              using a structured light system," Image Vi'. Comput. 16, 99-110
           and characterization of a liquid crystal projection unit for adaptive         (1998).
           structured illumination," Proc. .SP/-E 1614, 78-86 (1991).               131. A. Asundi and W. Zhou, "Unified calibration technique and its ap-
       100. A. Asundi, "Novel grating methods for optical inspection," Proc.              plications in optical triangular profilometry," Appl. Opt. 38(16),
             SPIE 155413, 708-715 (1991).                                                 3556-3561 (1999).
       101. Y, Y, Hung and F. Chen, "Shape measurement using shadow moiire          132. V. Y. Hung, L. Lin, II. M. Shang, and B. G. Park, "Practical three-
             with a teaching LCD," Oakland University Technical Report (1991).            dimensional computer vision techniques for full-field surface mea-
       102. Y. Y. Hum,and F. Chen, "Shape measurement by phase shift struc-               surement," Opt. Eng., in this issue.
             tured light method with an LCD," Oakland University Technical          133. R. Kowarschik, P. Knfimstedt, J. Gerber, W. Schreiber, and G.
             Report ((992).                                                               N otni, "Adaptive optical three-dimensional measurement with struc-
       103. Y, Y. Hung,"31) machine vision technique for rapid 31) shape mea-             tured light," Opt. Eng., in this issue.
             surement and surface quality inspection," SAE paper 1999-01-0418       134. W. Schreiber and G. Notni, "Theory and arrangements of self'
            (1999).                                                                       calibrating sr bob        three-ditnensional measurement s3,stem us-
       104. H. 0. Saldner and J. M. -Huntley, "Profilometry by temporal phase             ing fringe projection technique," Opt. En2., in this issue.
             unwrapping and spatial light modulator based fringe projector," Opt.   135. F. Wahl, "A coded light approach for depth map acquisition," mi
             Eng. 36(2), 610-615 (1997).                                                  Proc. Mustererkennung 86, infin-matik Fachberichte 125, Springer-
       105. G. Frankowski, "The ODS 800 a new projection unit for optical                 -Verlag (1986).
             metrology," in Proc. Fringe '97, pp. 532-539, Bremen, Akademie         136. R. Zumbrunn, "Automatic fast shape determination of diffuse re-
             Verlag, Berlin (1997).                                                       flecting objects at close range, by means of structured light and digi-
       106. J. M. Huntley and II. 0. Saldner, "Error reduction methods for                tal phase measurement," in Proc. 1SPRS IntercommisSi011 COnj: an
             shape measurement by temporal phase unwrapping," J. Opt.                     Fast Processing of Photogrammetric Data, Interlaken, Switzerland
             Am. A 14(12), 3188-3196 (1997).                                             (1987).
       107. P. S. Huang, Q. Hu, F. Jin, and F, P, Chiang, "Color-enhanced           137. S. Kakunai, K, Iwata, S. Saitoh, and T, Sakamoto, "Profile eas e


       20     Optical Engineering, Vol 39 No. 1, January 2000

Downloaded From: http://opticalengineering.spiedigitallibrary.org/ on 07/18/2013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                                3S_DENSYS_0005069
                              Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 12 of 13
                                         Chen, Brown, and Song: Overview of three-dimensional shape measurement . .


              ment by two-pitch grating projection," Int. j. ,fpn. Soc. Precis. Eng.         IntArchPhRS, Congress Kyoto, Corn. HI, 27(B3), 254-271 (1988).
              58, 877-882 (1992).                                                       168. M. Leaders, "A survey on stereo matching techniques," Intiltrch-
        1 38. R. Malz, "Adaptive light encoding for 31) sensing with maximum                 PhRS; Congress Kyoto, Con,.         27(113), 11-23 (1988.)
              measurement efficiency," in Proc. 11th13AGM:-Symposium, Ham-              169. ,55, Vs. Gruen, "Geometrically constrained multiphoto matching,"
              burg. Informatik-Fachberichte 219, Springer (1989).                            Photogramm. _Eng. Remote Sens. 54(5), 633-641 (1988),
       139. L. G. Shirley, "Three dimensional imaging using accordion fringe            170. A. Blake, D. McCowen, H. R. Lo, and D. Konash, "Epipolar geom-
              interferometry," to be submitted for publication.                              etry for trinocular active range-sensors," in Proc. British Machine
       140. Ti. Steinbichler, "Method and apparatus tor ascertaining the absolute             Vision Cohf BMVC90, pp. 19-24 (1990).
              coordinates of an object," U.S. Patent 5,289,264 (1994),                  171. N. .ekyache, Artificial Vision for Mobile Robots: Stereo Vision and
       .141. G. Indebetou.w,, "Profile measurement using projection of running               Multi.sensory Perception, p. 342, The MIT Press (1991).
              frimzes," App!. Opt. 17(18), 2930---2933 (1978).                          172. C. Heipke,"A global approach for least squares image matching and
       142. X. Xie, M. J. Lalor, D. R. Burton, and M. M. Shaw, "Four map                     surface recognition in object space," Photogramm. Eng. Remote
              absolute distance contouring," Opt. Eng. 36(9), 2517-2520 (1997).              Sens. 58(3), 317-323 (1992).
       143. W. Nadeborn, P. Andra, and W. Osten, "A robust procedure for                173. I. Maalen-Johansen,"On the precision of sub-pixel measurements in
              absolute phase measurement," Opt. Lasers Eng. 24, 245-260                      videometry," Proc. &PIE 2252, 169-178 (1993).
             (1996).                                                                    174. T. A. Clarke, M. A. R Cooper, and J. G. Fryer, "An estmnsator for
       141 H, Zhao, W. Chen, and Y. Tan, "Phase unvrapping algorithm for                     the 'random error in sub-pixel target location and its use iii the bundle
              the measurement of three dimensional object shapes," .xtppl. Opt.              adjustment," Proc. SPIE 2252, 161-168 (1993),
              33(20), 4497-4500 (1994).                                                 175. C. Heipke, "An integral approach to digital image matching and
       145. M. K. Kalms, W. Juptner, and W. Osten, "Automatic adaption of                    object surface reconstruction," in Optical 3D Measurement Tech-
              projected fringe patterns using a prop-ammable LCD projector,"                     qUe, pp. 347-359, Wichmann (1989).
              Proc. SPIE 3100, 156-165 (1997).                                          176. C. Graves, "Key to success for vision system users," Sens. Rev.
       146. J. M. Huntley and H. 0. Saldner, "Shape measurement by temporal                  18(3), 178-182 (1998).
              phase unwrapping: comparison of unwrapping algorithm," Meas.                7. R. W. Malz, "High dynamic codes, self calibration and autonomous
              Sri. Technol. 8(9), 986-992 (1997).                                            31) sensor orientation: three steps towards fast optical reverse engi-
        1 47. Ti. 0. Saldner and j. M. Huntley, "Temporal phase unwrapping:                  neering without mechanical CNIMs," in Optical 3-D Measurement
              a.pplication to surface profiling of discontinuous objects," Appl. Opt.        Techniques III, pp. 194-202, Wichmann (1995).
              36(13), 2770---2775 (1997).                                               178. C. Reich, "Photogrammetric matching of point clouds for 3D mea-
       148. J. M. Huntley and H. 0. Saldner, "Temporal phase unwrapping                      surement of complex objects," Proc. SPIE 3520, 100-11.0 (1998).
              algorithm for automated 'interferogram analysis," Appl Opt. 32(17),       179. R. Gooch, "Optical 'metrology in maimfacturing automation," Sens.
              3047-3052 (1993).                                                              Rev. 18(2), 81-87 (1998).
       149. M. Takeda, Q. Cu, M. Kinoshita, II. Takai, and Y. Takahashi, "Fre-          180. C. Bradley and G. W. Vickers, "Automated rapid prototyping uti-
              quency multiplex fourier transform profilometry-: a single short three         lizing laser scanning and free form machining," Ann. CIRP 41(2),
              dimensional shape measurement of objects with large height discon-             437-440 (1992).
              tinuities and/or surface isolation," Appl. Opt. 36(22), 5347-5354         181. 1sf. 'troy, D. J. Weir, C. Bradley, and G. W. Vickers, "Reverse
             (19971.                                                                         engineering employing 31) laser scanner: a case study," Int. J. Ac/v.
       1 50. M. Takada and Ti. Yamamoto, "Fourier transform speckle profilo-                 Manufact. Technol. 12, 111-121 (19%).
              metry: three dimensional shape measurement of diffuse objects with        182. D. j. Weir, M. Milroy, C. Bradley, and G. W. Vickers, "Reverse
              large height steps and/or spatially isolated surthces," App!. Opt. 33,         engineering physical 'models employ'ing wrap-around B-spline sur-
              7829-7837 (1994).                                                              faces and quadrics," Proc. Inst. jilech. En . B 210, 147-157(19%).
        1 51. 5, Kuwannira and 1. Yamaguchi, "Wavelength scanning profilom-             183. R. Niepold, S. Sakane, T. Sato, and Y. Shirai, "Vision sensor set-up
              etry for real time surface shape measurement" App!. Opt. 36, 4473--            planning for a hand-eye system using environmental model," in
              4482 (1997).                                                                   Proc. Soc. lustrous. Control Eng. Jpn, pp. 1037-1040, Hiroshima,
       152. Ti. J. Tiziani, B. Frame, and P. Haible, "Wavelength shift speckle               Japan (Jul. 1987).
              interferometry for absolute profilometry using a mode hop free ex-        184. S. Sakane, M. Ishii, and M. Kakikura, "Occlusion avoidance of
              ternal cavity diode laser," J. Mod. Opt. 44. 1485-1496 (1997).                 visual sensors based on a hand eye action simulator system:
       153. T. E. Allen, F. Chen, and C. T. Griffen, "Multiple wavelength tech-              HEAVEN," As/v. Robot. 2(2), 149-165 (1987).
              nique for shape measurement," Ford Technical Report (1995).               185. S. Sakane, T. Sato, and M. Kakikura, "Planning focus of attentions
       154. C. Joenathan, B. Franze, P. Haible, and H. J. Tiziani, "Shape mea-               for visual feedback control," Trans. Soc. lustrous. Control Eng.
              surement by use of temporal Fourier transformation in dual beam                240)), 608-615 (June 1988).
              illumination speckle interferometry," App!. Opt. 37(16), 3385-3390        186. D. P. .eknderson, "An orientation method for central projection pro-
             (1998).                                                                         gram," Comput. Graph. 9(1), 35-37 (1982).
       155. S. W, Kim, J. T. Oh, M. S. Jung, and Y. B. Choi, "Two-frequency             187. D. P. Anderson, ''Efficient algorithms for autotnatic viewer orienta-
              phase shifting projection moire topography," Proc. SPIE 3520,                  tion," Comput. Graph. 9(4), 407-413 (1985).
              36-52 (1998).                                                             188. C. K. Cowan, "Model based synthesis of sensor location," in Proc.
       156. F. Bien, Ti. Camac, II. J. Caulfield, and S. Ezekiel, "Absolute dis-             1988 IEEE TM Conf: on Robotics and Automation, pp. 900-905
              tance measurements by variable wavelength interferometry," App!.              (1988).
              Opt. 200), 400-403 (1981).                                                189. C. K. Cowan and A. Bergman, "Determining the camera and light
       1 57. K. C. Yuk, j. II. jo, and S. Chang, "Determination of the absolute              source location for a visual task," in Proc. 1989 IEEE Jut. ('onf on
              order of shadow moire fringes by using two differently colored light           Robotics and Automation, pp. 508-514 (1989).
              sources," App!. Opt. 33(1), 130-132 (1994).                               190. C. K. Cowan and P. D. Kovesi, "Automatic sensor placement from
       158. I. Yamaguchi, A. Yamamoto, and S. Kuwamura, "Shape measure-                      vision task requiretnents," IEEE Trans. Pattern. Anal. _ILlach
              ment of diffuse surface by wavelength scanning," Fringe '97 Auto-              10(3), 407-416 (1988).
              matic Processing of Fringe Patterns, pp. 171-178, Akadetnie Verlag,       191. K. Tarabanis, It V, Tsai, and S. Abrams, "Planning viewpoints that
              Berlin, 1997.                                                                  simultaneously satisfy several feature detectability constraints for ro-
       159. W. Osten, W. Nadebom, and P. z'saldra, "General hierarchical ap-                 botic vision," in Proc. 5th 1)71. Conf on Advanced Robotics ICAR
              proach in absolute phase measurement," Proc. SPIT' 28611 2-13                 (1991).
             (1996).                                                                    192. K. Tarabanis, R. Y. Tsai, and P. K. Allem "Automated sensor plan-
       160. Z. Q. Tao and D. Z. Yun, "Fringe order identification of shadow                  m ug for robotic vision tasks," in Proc. 1991 IEEE Int. Con": on
              moir6 with rotating grating," Dalian 'Technology University 'Techni-           Robotics and Automation, pp. (Apr. 1991).
              cal Report (1982).                                                        193. M. Huck,        Raczkowsky, and K. Weller, "Scissor simulation in
       161. F. Chen and 0. Z. Yun, "Identification and division of fringe orders             robot applications," in Proc. Advanced Robotics Program, Work-
              in speckle interferometry," Dalian Technology University Technical             shop on Manipulators, Sensors, and Stns Towards Mobility, pp.
              Report (1984).                                                                  197-209, Nuclear Research Center, Karlsmhe, Germany (1987).
       162. F. (lien and D. Z. Yun, "Identification and division of fringe orders       194. K. Ikeuchi and J. C. Robert, "Modeling sensors detectability with
              in speckle method," Acre Opt. Sin. 7(5), 405-409 (1987).                       the 'VANTAGE geometric/sensor modeler," JEEP Trans. Rob. Au-
       163. Two wavelength methods for photoelasticity.                                      tom. 7, 771-784 (1991).
       164. K. A. Stetson, "Use of sensitivity vector variation to determine ab-        195. J. Raczkow,sky and K. Ti. Mittenbuehler, "Simulation of cameras in
              solute displacements in double exposure hologram interferometry,"              robot applications," Compd. Graph. App!.. 16-25 (Jan.. 19895.
              Appl. Opt, 29(4), 502-504 (1990).                                         196. B. G. Batchelor, "Integrating vision and Al for industrial applica-
       (65. H. Singh and J. S. Sirkis, "Direct extraction of phase gradients from            tion," in Intelligent Robots and Computer Vi.sion VIII: Systems and
              Fourier transform and phase step fringe patterns," App!. Opt. 33(22),          Applications, Proc. SPIE 1193, 295-302 (1989).
              5016-5020 (1994.)                                                         197. B. G. Batchelor, D. A. Hill, and D. C. Hodgson, Automated Visual
       166. J. Kozlowski and G. Serra, "Complex phase tracking method for                    Inspection, IFS Ltd., Bedford, England (1985).
              fringe pattern analysis," App!. Opt, 38(11), 2256-2262 (1999).            198. V, Kitamura, H. Sato, and H. Tamura,"An expert system for 'indus-
       167. E. Gulch, "Results of test on image matching of ISPRS 'KG                        trial machine vision," in Proc. 10th Int. Cant: on Pattern .1?ecogni-


                                                                                                    Optical Engineering, Vol. 39 No 1, January 2000               21

Downloaded From: http://opticalengineering.spiedigitallibrary.org/ 011 0711812013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                                     3S_DENSYS_0005070
                            Case 6:19-cv-00680-ADA Document 43-3 Filed 07/23/20 Page 13 of 13
                                        Chen, Brown, and Song: Overview of three-dimensional shape measurement . .


              /ion, pp, 771-773, IEEE, Atlantic City, NJ (June 1990).                215. S. K. Naar, "Shape recovery using physical models of reflection
       .199. A. Novini, "Lighting and optics expert system for machine v ion,"            and interreflection," CMU (1991).
              in Proc. Optics, Illumination, and Image .Sensing, pp. 1005-1019,      216. Y. Y. Hung, F. Chen, S. H. Tang, and J. D. Hovanesian, "Reflective
              IEEE (1998).                                                                computer vision technique for measuring surface slope and plate
       200. A. J. Spyridi and A. G. Requicha, "Accessibility analysis for the             deformation," SETI Proc. (1993).
              automatic inspection of mechanical parts by coordinate measuring       217. Y. Y. Hung, F. Chen, and J D. Hovanesian, "DFT-based reflective
              machines," in Proc. 1990 lIPS, pp. 1284-1289, IEEE (1990).                  3-D computer vision technique for measuring plate deformation,"
       201. J. I,. Mundy, "Industrial machine vision is it practical?" Stucki,            SEM Proc. (1994).
              Ed., in Advances in Digital image Processing, pp. 235-248, IEEE,       218. R. Hefling, P. Aswendt, aisd R Neugeba,uer, "Phase reflection
              Plenum Press, New York (1979).                                              new solution for the detection of shape defects on car body sheets,"
       202. S, Yi, R. M, Hamlick, and L, G. Shapiro, "Automatic sensor and                Opt. Eng., in this issue.
              light source positioning for machine vision," Proc. 10th Int. Loaf     219. N. Zhang and W. P. T. Nord "Retroreflective grating generation
              on Pattern Recognition, pp. 55-59, IEEE, Atlantic City, NJ (1990).          and analysis for surface measurement," A,ppl. Opt. 37(5), 2624-
       203. F. Chen, C. T. Griffen, T. E. Allen, and G. M. Brown, "Measure-               2627 (1998).
              ment of shape and vibration using a single electronic speckle inter-   220. N. Zhang and W. P. T. North, "/Vialysis of 3-D surface waviness on
             ferometry," Proc. SPIE 2860, 150-161 (1996).                                 standard artifacts by retroreflective metrology," Opt. Eng., in this
       204. F. Chen, C. T. Griffen, and N. Amon, "Fast paint defect detection             issue.
              using structured light and Fourier transform method," Ford Techni-     221. "Osaka University researchers develop non-contact profile sensor,"
              cal Report (1995).                                                          reported in .Photonics 46 (Feb. 1997).
       205. B. H, Thuang and W. W. Zhang, "Nondestructive profiler for pipe          222. Y. K. Ryu and H, S. Cho,"New optical sensing system for obtaining
              inner wall using triangulation scanning method," Proc. SPIT 3520,
                                                                                          the three-dimensional shape of specular objects," Opt. Eng. 35(5),
             76-79 (1998).
                                                                                          1483-1495 (1996).
       206. G. Eu, S. W, N. Palmer, and H. Eiti, ".ekpplication of phase shift
              optical triangulation to precision gear gaugimz," Proc. SPIT 3520,     223. B. N. Taylor and C. E. Kuyatt, "Guidelines for evaluating and ex-
              52-63 (1998).                                                               pressing the uncertainty of NIST measurement results," NISI:'Tech-
       207. G. L. Hobrough, "A future for real time photogrammetry," Ver-                  ' al Note 1297, U.S. Government Printing Office, Washington, DC
              mess. Photogramm. Kulturtech. 9, 312-315 (1985).                           (1994).
       208. T. Clark and R. Gooch, "Real time 31) metrology for aerospace            224. Low Level Measurements Handbook, 4th ed., Keithley Instruments,
              manufacture," Sens. Rev. 19(2), 113-115 (1999).                             Inc,, Cleveland, OH (1993),
       209. S. J. Gordon and F. Benayad-Cherif, "41)I-a real time three dimen-       225. G. Dalton, "Reverse engineering using            trology," Sens. Rev.
              sional imager," .Proc. SPIT 2348, 221-226 (1995).                           18(2), 92-96 (1999).
       210. E. N. Coleman and R. Jain, "Obtaining 3-dimensional shape of             226. M. Lehmarm, P. Jacquot, and NI. Facchini, "Shap„ measurements on
             texture and specular surfaces using four-source photometry," Com-            large surfaces by fringe projection," Exp. Tech. 23(2), 31----35 (Mar./
             put. Graph. Image Process. 18, 309-328 (1982).                               Apr. 1999).
       211. F, Solomon and K. Ikeuchi, "Inspection specular lobe object using
             four light sources," in Proc. IEEE Conf. Robotics and Automation,
              pp. 1707-1712, Nice, France (1992).                                    Frank Chen: Biography appears with the guest editorial in this is-
       212. G. Healey and T. 0. Binford, "Local shape from specularity," in          sue.
             Proc. Image Understanding Workshop, Vol. 2, pp. 874-887 (1987).
       213. S. K. Nayar, A. C. Sanderson, I,. E. Weiss, and D. D. Simon,
            "Specular surface inspection using structured highlight and Gauss-       Gordon M. Brown: Biography appears with the guest editorial in
              ian images," IEEE Trans. Rob. A711.0111. 6(2), 208-218 (1990).         this issue.
       214. A. C. Sanderson, L. E, Weiss, and S. K. Na,yar, "Structured high-
              light inspection of specular surfaces," IEEE' Trans. Pattern. Anal.
             .Liach irsreil PAMI-10(1), 44-55 (1988).                                Mumin Song: Biography not available.




       22     Optical Engineering, Vol 39 No. 1, January 2000

Downloaded From: http://opticalengineering.spiedigitallibrary.org/ on 07/18/2013 Terms of Use: http://spiedl.orgiterms
                                                                                                                                                3S_DENSYS_0005071
